DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-6 are pending in this amended application.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claims 1-3, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiyama, US Pub 2002/0036790.
             As to claims 1, 5-6 [independent], Nishiyama teaches an image processing apparatus comprising [fig. 1, element 20; 0039]: 
            one or more memories [fig. 1, elements 22-23; 0042, 0088]; and 
             one or more processors that execute a set of instructions to [fig. 1, element 21; 0042, 0088  Nishiyama teaches that the processor 21 sequentially read the program stored in the memory 22]: 
             receive a first print job, which requires a user input operation from a first user ([fig. 2; 0043]), from an information processing apparatus [figs. 2, 4-6; 0043, 0045-0046  Nishiyama teaches that secure print data corresponding to the first print job, which requires the user input operation (i.e. in this case user has to add password to generate the secure print data. see at least fig. 2 & para., 0043), receives by the printer 20 from one of client computer 10, 40, 50 corresponding to the information processing apparatus]; 
             receive, after receiving the first print job, a second print job, which does not require a user input operation from the first user, from the information processing apparatus [fig. 3; fig. 4, steps 12 (NO), 14; 0044, 0045-0046  Nishiyama teaches that normal print data corresponding to the second print job, which DOES NOT require any type of user input operation (such as user has to add password on the print data), that receives by the printer 20 from the one of client computer 10, 40, 50 corresponding to the information processing apparatus after the secure print job has received (see at least fig. 3)];

    PNG
    media_image1.png
    320
    441
    media_image1.png
    Greyscale
 
             store the received first print job and the received second print job in a storage device in association with identification information about the first user [figs. 2-6; 0043-0044, 0045-0046  Nishiyama teaches that the secure print data and normal print data associated with the first user (i.e. in this case the first user  is Satoh), receives by the printer 20 from one of client computer 10, 40, 50 are either temporarily or permanently stored in the one of the memory 22-23. Please see below stored information of the stored print jobs];
 
    PNG
    media_image1.png
    320
    441
    media_image1.png
    Greyscale

              perform a log-in process of the first user [fig. 15; 0073  Nishiyama teaches that the user has performed the logged in process]; and 
              execute, collectively, print jobs stored in association with the identification information about the first user based on designation of a single object for executing the print jobs [figs. 2-3, 4-6; 0043-0046  Nishiyama teaches that secure print data and normal print data associated with the first user (i.e. in this case the first user  is Satoh) receives by the printer 20 from one of client computer 10, 40, 50 are either temporarily or permanently stored in the one of the memory 22-23. Please see below stored information of the stored print jobs],

    PNG
    media_image1.png
    320
    441
    media_image1.png
    Greyscale

              wherein, an execution of the second print job of the first user, received after the first print job of the first user, is started based on the designation of the single object [fig. 3; fig. 4, steps 12 (NO), 14 & fig. 9, steps 22(NO), 34; 0044, 0045-0046  Nishiyama teaches that normal print data, which DOES NOT require any type of user input operation (such as user has to add password on the print data), that receives by the printer 20 from the one of client computer 10, 40, 50 after the secure print job has received (see at least fig. 3) and executed printing process based on the designation of the single object either on the client 10 or 40-50 or printer 20], and an execution of the first print job of the first user is started after starting the second print job of the first user and receiving the user input operation for the first print job from the first user [fig. 3; fig. 4, steps 12-14 & fig. 9, steps 22-34, fig. 15; 0043, 0044, 0045-0046, 0073  Nishiyama teaches that the secure print data, which requires any type of user input operation (such as user has to add password on the print data), that receives by the printer 20 from the one of client computer 10, 40, 50 and executed printing process after the normal printing process has been done (please see the detailed explanation which can be related with information disclosed in fig. 15) based on the designation of the single object either on the client 10 or 40-50 or printer 20, which can be interpreted as the user has inputted the password (see at least para., 0043)]. 

    PNG
    media_image2.png
    479
    464
    media_image2.png
    Greyscale


            As to claim 2 [dependent from claim 1], Nishiyama teaches wherein the one or more processors further execute the set of instructions to start to execute the second print job [fig. 3; fig. 4, steps 12 (NO), 14; 0044, 0045-0046  Nishiyama teaches that normal print data as the second print job, which DOES NOT require any type of user input operation (such as user has to add password on the print data), that receives by the printer 20 from the one of client computer 10, 40, 50 and executed printing process for the first user (please information on fig. 15)], and then display a screen for receiving the user input operation for the first print job [fig. 3; fig. 4, steps 12-14; 0043-0044, 0045-0046  Nishiyama teaches that normal print data as the second print job, which DOES NOT require any type of user input operation (such as user has to add password on the print data), that receives by the printer 20 from the one of client computer 10, 40, 50 and executed printing process for the first user (please information on fig. 15), and then the secure print data process has been executed printing based on the designation of the single object either on the client 10 or 40-50 or printer 20, which can be interpreted as the user has inputted the password (see at least para., 0043). The detailed explanation can be related with information disclosed in fig. 15].
            As to claim 3 [dependent from claim 1], Nishiyama teaches wherein the user input operation includes a password input operation [fig. 3; fig. 4, steps 12-14 & fig. 9, steps 22-34, fig. 15; 0043, 0044, 0045-0046, 0073  Nishiyama teaches that the secure print data, which requires any type of user input operation (such as user has to add password on the print data), that receives by the printer 20 from the one of client computer 10, 40, 50 and executed printing process based on the designation of the single object either on the client 10 or 40-50 or printer 20, which can be interpreted as the user has inputted the password (see at least para., 0043)].           

Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2002/0036790 in view of Maki, US Pub 2014/0211240.
             As to claim 4 [dependent from claim 1], Nishiyama doesn’t  teach wherein, in the case where the single object is designated, the control is not performed when a print job stored in association with identification information about a user other than the authenticated user is being executed.
            Maki teaches wherein, in the case where the single object is designated, the control is not performed when a print job stored in association with identification information about a user other than the authenticated user is being executed [figs. 5a-b, 7a-c, 8; 0124-0127  Maki teaches that the processor 205 executed the second print job process corresponding to the logged in user who performed normal printing on the selected print job(s) without selecting the object items as shown in figs.5a-b i.e. not selecting the element 6004, because if the user is logged in user is guest user, then he/she doesn’t require to select the object items 6002-6004 as shown in figs.5a-b to again input operation which is inputting user name and password].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Maki teaching to execute normal print job(s) stored with secure print jobs to modify Nishiyama’s teaching to authenticate the user first and execute the print jobs without prompting user to input user’s credential again and allowing user to use user-selected function even if user is not authenticated when determines that user-selected function does not require user authentication again. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to ensure a secure print handling function to be used without authentication in the function-based authentication mode, so that the user can use the apparatus to be handled on daily basis, thus preventing unauthorized use of the apparatus by an unknown user.            

Response to Arguments
7.         Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
8.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674